EXHIBIT 10.9

ASSIGNMENT OF REAL ESTATE SALE AGREEMENT

This Assignment of Real Estate Sale Agreement is made and entered into as of the
14th day of September, 2009, by and between Northview Realty Group, Inc., a
Canadian corporation (“Assignor”), with an office at 550 Sherbrook, Suite 1480,
Montreal, OC Canada H3A 1B9 and Evergreen at Lofton Place, LLC, a Delaware
limited liability company (“Assignee”), as follows:

RECITALS

A.    Northview Realty Group, Inc. entered into that certain Real Estate Sale
Agreement dated as of June 8, 2009, as amended by that certain Reinstatement of
and First Amendment to Real Estate Sale Agreement dated as of July 23, 2009,
that certain Second Amendment to Real Estate Sale Agreement dated as of
August 6, 2009, that certain Third Amendment to Real Estate Sale Agreement dated
as of August 11, 2009, that certain Fourth Amendment to Real Estate Sale
Agreement dated as of August 12, 2009, that certain Fifth Amendment to Real
Estate Sale Agreement dated as of August 13, 2009, and that certain Sixth
Amendment to Real Estate Sale Agreement dated as of September 1, 2009
(collectively, the “Agreement”), with ERP Operating Limited Partnership, an
Illinois limited partnership.

B.    Assignor desires to assign to Assignee the rights of Assignor to purchase
the Lofton Place Apartments located in the City of Tampa, County of
Hillsborough, State of Florida (the “Property”), pursuant to the Agreement.

AGREEMENT

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) and other good
and valuable consideration and the covenants made herein, Assignor hereby
conveys and assigns to Assignee all of Assignor’s rights, title and interest in
and to the Property under the Agreement and the Deposit (as defined in the
Agreement).

Assignee hereby assumes and agrees to perform all of the obligations and
liabilities of Assignor pertaining to the Property under the Agreement,
including, without limitation, paying the Purchase Price (as defined in the
Agreement).

Notwithstanding anything contained elsewhere in this Assignment, Assignor is not
released from any liability under the Real Estate Sale Agreement, in accordance
with the provisions of Paragraph 14.3 of said Real Estate Sale Agreement.

[Remainder of this page is left intentionally blank.]



--------------------------------------------------------------------------------

EXECUTED as of the date set forth above.

 

Northview Realty Group, Inc.,

a Canadian corporation

   

Evergreen at Lofton Place, LLC,

a Delaware limited liability company

      By:   NVR Lofton Place, LP, an Iowa limited       liability partnership,
its Operating Member       By:   NVR Lofton Place GP, LLC, an Iowa       limited
liability company, its General Partner By:   /s/ Doug Reim     By:   /s/ Charles
M. Thompson  

Doug Reim

President

     

Charles M. Thompson

Managing Member